Citation Nr: 0425611	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  02-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 until 
September 1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2001 
rating decision of the VA Regional Office (RO) in Columbia, 
South Carolina that denied an increased evaluation for the 
service-connected bilateral hearing loss.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge by videoconference in April 2004.  The 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his service-connected bilateral 
hearing impairment has increased in severity and warrants a 
compensable rating.  During personal hearing on appeal in 
April 2004, he indicated that his hearing had worsened since 
it was most recently evaluated for VA compensation and 
pension purposes in September 2001.  In order to ensure that 
he has every opportunity to establish his claim, the Board is 
of the opinion that a contemporaneous examination is 
warranted.  See Littke v. Derwinski, 1 Vet. App. 90 (1990) 

Under the circumstances, the case is REMANDED to the RO for 
the following actions:

1.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records 
regarding treatment for bilateral 
hearing loss since June 2000.  

2.  The RO is requested to schedule the 
veteran for a VA audiology examination 
to determine the severity of current 
hearing loss.  In addition to an 
audiometric evaluation, any other test 
deemed necessary should be performed.  
The claims folder should be made 
available to the examiner in 
conjunction with the examination.

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




